Citation Nr: 0810622	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  97-32 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to an increased rating for cervical strain 
with degenerative disc disease, rated as 20 percent 
disabling. 

4.  Entitlement to an increased rating for lumbar strain with 
degenerative disc disease, rated as 10 percent disabling 
prior to April 28, 1997, and 20 percent on or after that 
date.

5.  Entitlement to extraschedular consideration of the 
cervical and lumbar spinal disorders, each rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active service from July 1979 to February 
1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO), 
which denied service connection for arthritis; confirmed a 10 
percent evaluation for lumbar strain; and increased an 
evaluation for cervical strain from 10 percent to 20 percent.  
Appellant appealed an August 1997 rating decision, which 
denied service connection for an acquired psychiatric 
disability, claimed as bipolar disorder, dysthymia, anxiety, 
and post-traumatic stress disorder. 

A subsequent September 2001 rating decision confirmed a 20 
percent evaluation for cervical strain with degenerative disc 
disease; and increased an evaluation for lumbar strain with 
degenerative disc disease from 10 percent to 20 percent, 
effective April 28, 1997. 

The case was then remanded to the RO for further development 
in April 2004 and November 2004.  The veteran and spouse then 
testified at a videoconference held in March 2005 before the 
undersigned Veterans Law Judge.

In June 2005, the Board denied service connection for an 
acquired psychiatric disability and increased ratings for 
lumbar strain and cervical strain.  The Board also remanded 
the issue regarding service connection for 
arthritis/fibromyalgia.

The issues denied were appealed to the United States Court of 
Appeals for Veterans Claims (Court), which vacated that 
portion of the Board's June 2005 decision which denied 
increased ratings for lumbar strain and cervical strain and 
remanded the issues in an Order issued in July 2006.  The 
veteran did not appeal the issue regarding service connection 
for a chronic psychiatric disorder to the Court.  The Court 
pointed out that it did not have jurisdiction concerning the 
remanded issue of service connection for 
arthritis/fibromyalgia.

The case was remanded in May 2007 and has been returned for 
review.  On review at this time it has been determined that 
the 10 percent rating assigned prior to April 28, 1997, is 
for consideration and the issue has been set out on the title 
page.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU) 
was denied in a December 2007 rating action.  The veteran's 
representative, in a statement dated in December 2007 
referred to the issue regarding a TDIU.  It is not clear if 
the veteran also disagreed with the denial of a TDIU.  If 
appellant or his representative desires to file a notice of 
disagreement (NOD) for a TDIU, or intended that document to 
be an NOD, they should so indicate, with specificity at the 
RO.   

The issue of entitlement to extraschedular consideration of 
the ratings assigned to the cervical and lumbar spine will be 
addressed in the remand portion of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The discussion herein will be based 
solely on assignment of the schedular evaluations.


FINDINGS OF FACTS

1.  Arthritis of the lumbar spine cannot be disassociated 
from the veteran's in-service lumbar strain.   

2.  The veteran physical manifestations of muscular 
impairment does not currently fit the criteria for a current 
diagnosis of fibromyalgia.

3.  The veteran's cervical spine disability is manifested by 
complaints of pain, mild neurological symptomatology, muscle 
spasm and 20-25 degrees of flexion without evidence that he 
has had incapacitating episodes of intervertebral disc 
syndrome or favorable ankylosis of the entire cervical spine.  

4.  The veteran's lumbar spine disability is manifested by 
complaints of pain, muscle spasm with 40-70 degrees of 
flexion without evidence of unilateral loss of lateral spine 
motion in a standing position, severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, abnormal mobility on 
forced motion, unfavorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes.  No 
significant neurological findings have been attributed to 
this disorder.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, arthritis of the cervical and lumbar segments of the 
spine was incurred as a result of military service or is due 
to service connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

2.  Fibromyalgia was not incurred in service.  38 U.S.C.A.  
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The schedular criteria for a disability rating in excess 
of 20 percent for the cervical spine disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293, 5295, 
effective September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243, effective September 26, 2003.

4.  Since December 23, 1996, a schedular evaluation of 20 
percent is warranted for the lumbar spine disabilities and no 
higher.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292, 5293, 
5295, effective September 23, 2002; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243, effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify and assist has been satisfied.  
Examination has been conducted, notice as to what evidence 
needed has been provided, and there is no indication that 
there is additional evidence or development that should be 
undertaken.  Further, the veteran was notified of the type of 
evidence necessary to establish a disability rating and 
effective date for that disability.  Letters of March 2001, 
April 2002, April 2004, and June 2007 provided pertinent 
notice and development information.

The Board notes that the veteran's representative has 
requested that the Board remand the case in order to obtain 
information regarding the additional loss of range of motion 
due to pain.  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board finds that the VA examiner's October 2007 report is 
adequate for rating purposes, as the physician clearly stated 
that there was no additional loss of motion on repetitive 
testing.  

Entitlement to service connection for arthritis 

Service connection may be granted if a disorder was incurred 
or aggravated in active military service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted where there is a disability that is proximately due 
to, the result of, or aggravated by a service connected 
disorder.  38 C.F.R. § 3.310.

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records show that he was 
treated for neck and low back pain.  The RO granted service 
connection for mechanical low back pain and cervical spine 
pain in a March 1987 rating action.  He eventually developed 
degenerative disc disease and arthritis of the lumbar spine.  
An October 2000 VA magnetic resonance imaging (MRI) report 
noted degenerative changes involving the lumbar spine.  
Furthermore, a private physician in January 2003 reviewed 
X-ray reports and diagnosed degenerative joint disease of the 
lumbar and cervical segments of the spine.  

In light of his medical history a VA examination was 
conducted in October 2007 in order to determine the etiology 
of his arthritis.  Although the examiner did not specifically 
comment on arthritis, he did indicate that strain predisposes 
the spine to degenerative changes.  The opinion of the VA 
physician and the entire medical history, constitute a 
sufficient basis to conclude the currently diagnosed 
arthritis of the lumbar and cervical segments of the spine is 
related to military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.310.  Accordingly, service connection is 
warranted.  

Entitlement to service connection for fibromyalgia

The veteran claims to have fibromyalgia that is related to 
military service.  A review of the record does not show that 
the veteran was treated for fibromyalgia during service.  
Post service private medical records show that he began 
treatment in 1996 for a disability described as chronic low 
back pain with fibromyalgia.  A VA examiner in August 2002 
also diagnosed fibromyalgia.

Significantly, however, the current record does not support a 
conclusion that the veteran has a current diagnosis of 
fibromyalgia.  Without proof of current disability, service 
connection cannot be granted.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

Fibromyalgia is defined as a syndrome of chronic pain of 
musculoskeletal origin but uncertain cause.  Stedman's 
Medical Dictionary 671 (27th ed. 2000).  The medical 
dictionary further notes that the American College of 
Rheumatology has established diagnostic criteria that include 
pain on both sides of the body, both above and below the 
waist, as well as in an axial distribution (cervical, 
thoracic, or lumbar spine or anterior chest); additionally 
there must be point tenderness in at least 11 of 18 specified 
sites. 

In this regard, he underwent VA examination in October 2007.  
The examiner noted that the veteran had only six tender 
points out of 18 and concluded that it was less likely that 
the veteran had fibromyalgia.  Therefore, the Board concludes 
that service connection is not warranted for fibromyalgia.  

Importantly, however, this VA examiner also pointed out that 
the veteran's muscular pain complaints were related to his 
service connected lumbar and cervical spine disabilities.  In 
this case, although the veteran has not been granted service 
connection for fibromyalgia, the associated symptoms of 
muscular pain will be considered below as part and parcel of 
his service connected cervical and lumbar spine disabilities.  
Ratings for the back are based on limitation of motion, which 
is how fibromyalgia would be rated.  Thus, including this in 
the characterization of the service connected disorder would 
result in no change in the rating assigned.

Criteria for increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The veteran filed his claims in December 1996.  The 
regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002.  Additional revisions were 
made to the evaluation criteria for disabilities of the 
spine, as well as re-numbering-effective on September 26, 
2003-for purposes of updating the rating schedule with 
current medical terminology and unambiguous criteria to 
reflect medical advances since last reviewed.  (Former 
Diagnostic Code 5295 is now Diagnostic Code 5237).  It should 
be pointed out that the revised rating criteria may not be 
applied to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 
Vet. App. 55 (1998).  

As the veteran has been granted service connection for 
arthritis, the Board will consider the regulations that 
pertain to this disease.  Arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provides 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

It should be noted that the prior rating for back pathology 
was assigned, at least in part on the basis of limitation of 
motion.  Thus, to include arthritis in the service connection 
classification does not require remand, as all manifestations 
have already been considered in the schedular ratings 
assigned.  Therefore, we can proceed to evaluate the 
disorders without remanding, as there is no indication in the 
rating schedule that separate ratings were considered due to 
service and non-service connected pathology.

Entitlement to a disability rating greater than 20 percent 
for the cervical spine disabilities under the old regulations

Based on inservice treatment, service connection was granted 
for cervical spine pain under Diagnostic Code 5290.  A 
noncompensable evaluation was assigned effective from March 
1986.  The disability was recharacterized as chronic cervical 
strain in an August 1993 rating action and the evaluation was 
increased to 10 percent, effective from April 28, 1993.  

As noted the veteran filed his current claim in December 
1996.  In a June 1997 rating action the RO increased the 
evaluation to 20 percent, effective December 23, 1996.  Even 
though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Under the old criteria, slight limitation of motion of the 
cervical segment of the spine warranted a 10 percent 
evaluation.  Moderate limitation of motion of the cervical 
segment of the spine warranted a 20 percent evaluation and 
severe limitation of motion warranted a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 20 
percent evaluation was warranted for intervertebral disc 
syndrome with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position.  
A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  

The record also does not support a schedular rating higher 
than 20 percent under Diagnostic Code 5290.  The September 
1996 VA medical report shows that the range of motion for the 
cervical spine was normal.  A February 1997 private 
examination report indicates that his range of motion was 
slightly decreased.  A VA examination was conducted in 
December 1999.  On the range of motion study it was noted 
that pain occurred on forward flexion at 25 degrees, 
extension backwards at 20 degrees, lateral flexion at 20 
degrees and rotation at 40 degrees.  At VA examination in 
October 2007, forward flexion was 0 to 30 degrees, backward 
extension was 0-40 degrees, right lateral flexion was 0-25 
degrees, right lateral flexion was 0-20 degrees and rotation, 
bilaterally was 0-65 degrees.  This does not approximate 
severe limitation of motion. 

The Board considered whether the veteran should be granted a 
rating in excess of 20 percent under the old regulations that 
relate to intervertebral disc syndrome.  However, in this 
case the sensory and motor examinations have been intact, and 
there are no abnormal reflexes.  At the VA examination 
conducted in October 2007, pinprick sensation in the upper 
extremities was normal.  Motor examination showed no muscle 
atrophy or weakness.  Reflexes were normal and the Spurling 
test was negative indicating that there was no cervical 
radiculopathy.  Therefore, a rating higher than 20 percent is 
not warranted based on neurological manifestations.  

Entitlement to a disability rating greater than 20 percent 
for the cervical spine disabilities under the new regulations

The Board will now review the evidence to determine whether a 
higher schedular evaluation is warranted under the new 
regulations.  As the new regulations have only been in effect 
since September 2002 or September 2003, the Board will only 
review whether a higher rating is warranted from the 
effective date of the new regulations.  

The new regulations provide the following rating criteria: a 
20 percent evaluation is appropriate where there is forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted if forward flexion of cervical spine is limited to 
15 degrees or less; or there is favorable ankylosis of the 
entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (effective September 26, 2003).

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Another note (6) indicated that disability of the 
thoracolumbar and cervical spine segments will be separately 
evaluated, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

In regard to intervertebral disc syndrome, the revised 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  An 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.

In regard to the new regulations, the Board does not find 
that the veteran's cervical spine disability exceeds the 20 
percent rating, when rated under the new Diagnostic Code 
5237.  As noted the veteran's forward flexion during the time 
period varied from 20 to 25 degrees.  Moreover, there is no 
evidence of ankylosis of the cervical spine.  According to 
the examinations reports, there has never been any evidence 
of reversed lordosis, or abnormal kyphosis.  Furthermore, the 
new General Rating Formula for Diseases and Injuries of the 
Spine now contemplates symptoms such as pain.  So entitlement 
to an evaluation in excess of 20 percent for his cervical 
spine disability under Diagnostic Code 5237 is not warranted.  

In regard to intervertebral disc syndrome, the veteran was 
not under any doctor-prescribed bed rest for incapacitating 
episodes of intervertebral disc syndrome, during the past 12 
months.  Moreover, no chronic neurologic manifestations of 
intervertebral disc syndrome were identified.  After 
consideration of all of the evidence, the Board finds that 
the preponderance of the evidence is against the claim for 
the assignment of a higher schedular evaluation.  

Entitlement to a disability rating greater than 10 percent 
for the lumbar spine disabilities prior to April 28, 1997, 
and 20 percent on and after that date, under the old 
regulations

Based on inservice treatment, service connection was granted 
for mechanical low back pain under Diagnostic Code 5295.  A 
10 percent evaluation was assigned effective from March 1986.  
The disability was recharacterized as chronic lumbar strain 
in the August 1993 rating action.  The evaluation was 
increased to 20 percent in a September 2001 rating action, 
effective from April 28, 1997.  

Diagnostic Code 5295 was for lumbosacral strain.  Under this 
diagnostic code a 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent rating was 
warranted where there was muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation required severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating was 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

The Board notes that the veteran cannot be assigned separate 
ratings under Diagnostic Codes 5292 and 5295 for the period 
prior to September 26, 2003.  That is because the criteria 
for a 40 percent rating under Diagnostic Code 5295 include 
marked limitation of motion-the same criteria for a 40 
percent rating under Diagnostic Code 5292.  He cannot be 
compensated twice for the same symptomatology, so one rating 
is appropriate.  38 C.F.R. § 4.14.

In considering his limitation of motion under Diagnostic Code 
5292, the March 1997 VA examination report indicates that he 
could flex his lumbar spine to 40 degrees, perform backward 
extension to 10 degrees, left lateral flexion to 20 degrees, 
right lateral flexion to 20 degrees, and rotation to the left 
and right each to 25 degrees.  The Board finds that this 
equates to moderate limitation of motion.  Therefore, a 20 
percent rating is warranted from the date of his claim in 
September 1996 under the old criteria.  

However, a review of the evidence does not show that an 
evaluation higher than 20 percent is warranted subsequently.  
In regards to limitation of motion at the VA examination in 
December 1999, he could perform flexion to 70 degrees, 
extension to 20 degrees, lateral flexion to 30 degrees, and 
rotation to 30 degrees bilaterally.  A December 2000 VA 
physical examination revealed forward flexion of the lumbar 
spine to 45 degrees, backward extension to 10 degrees, 
lateral flexion to 15 degrees, bilaterally, and rotation to 
20 degrees, bilaterally.  A January 2003 treatment report 
from a private physician indicated that the lumbar spine was 
limited by 30 percent in forward flexion and 50 percent in 
lateral flexion.  At VA examination in February 2003, the 
veteran was able to flex forward to 60 degrees.  He could do 
left and right lateral flexion to 30 degrees, bilaterally, 
and rotation to 20 degrees left, and 25 degrees right.  At VA 
examination in October 2007, forward flexion was 0-45 
degrees, backward extension was 0-15 degrees, right lateral 
flexion was 0-20 degrees, left lateral flexion was 0-25 
degrees and rotation was 0-30 degrees, bilaterally.  The 
Board finds that this approximates moderate loss of motion, 
which is considered 20 percent disabling.  

The Board considered whether the veteran should be granted a 
schedular rating in excess of 20 percent under the old 
regulations that relate to intervertebral disc syndrome.  
While there has been evidence of muscle spasms reported at 
the private and VA evaluations, an evaluation in excess of 20 
percent for the veteran's service connected back disability 
under Diagnostic Code 5293 is not warranted because severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief was not demonstrated by the reported 
objective findings.  

The most recent VA findings, to include neurological, sensory 
and deep tendon reflex findings, do not show severe 
intervertebral disc syndrome, nor is severe intervertebral 
disc syndrome shown by the other findings of record.  There 
were no fixed deformities or posture deformities.  He had 
normal musculature.  There were no abnormalities shown on 
neurological examination.  Such a disability picture belies a 
conclusion that the veteran has severe neurological 
symptomatology with little intermittent relief.  

The disability might alternatively be assigned an evaluation 
in excess of 20 percent using the criteria of Diagnostic Code 
5295 for lumbosacral strain.  However, as noted there is no 
evidence that the veteran's low back disability is severe.  
Further, there is no medical evidence of listing of the whole 
spine to the opposite side with positive Goldthwaite's sign 
or loss of lateral motion or abnormal mobility with forced 
motion.  There was no evidence of listing of the spine upon 
VA or private examinations.  There is no evidence of marked 
limitation of forward bending.  The veteran has normal 
lateral motion.  Consequently, the Board finds that a 
disability evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5295.

Entitlement to a disability rating greater than 20 percent 
for the lumbar spine disabilities under the new regulations

The new regulations provide the following rating criteria: a 
40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective September 26, 2003).

In regard to the new regulations, the Board does not find 
that the veteran's low back disability exceeds the 20 percent 
when rated under the new Diagnostic Code 5237.  A 40 percent 
rating requires limitation of forward flexion of the 
thoracolumbar to 30 degrees or ankylosis.  The veteran's 
forward flexion during this time period has ranged from 40 to 
70 degrees.  So entitlement to an evaluation in excess of 20 
percent for his lumbosacral spine disability under Diagnostic 
Code 5237 is not warranted.  

In considering the neurological manifestations, there is no 
medical evidence that any physician has prescribed bed rest 
for the veteran's lumbosacral disability during the relevant 
time period, and so his back disability may not be evaluated 
on the duration of incapacitating episodes.  While there have 
been muscle spasm noted on range of motion study, it is not 
shown that any neurological manifestation exceeds the 
criteria outlined for a 20 percent rating.  At the most 
recent examination in October 2007, the examiner indicated 
that there were no neurological, sensory or motor 
abnormalities.  As such a higher rating is not shown under 
the new regulations.

DeLuca considerations 

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

In regard to pain, VA and private reports show that the 
veteran related that he had constant pain with intermittent 
episodes of severe flare-ups.  At VA examination in December 
1999, it was noted that the veteran appeared to be 
exaggerating the degree of pain experienced.  Following a VA 
physical examination in February 2001, the neurosurgeon noted 
that the veteran complaints were not clearly attributed to a 
herniated nucleus pulposus at L5-S1.  The examiner reported 
that it was doubtful that the veteran would benefit from 
surgery.  At VA examination in February 2003, the examiner 
noted that the veteran obviously had pain, but felt that he 
was exaggerating his response to pain.

The veteran underwent additional MRI examination in August 
2003.  The studies showed a cervical disc bulge at C4-5, disc 
herniation left, L5-A1, spinal canal stenosis and lateral 
recess stenosis at L4-5 and L5-S1.  The examiner noted that 
the reports had not changed enough to cause the kind of pain 
the veteran claimed to have.  The examiner noted that the 
drug screen did not show any traces of narcotics he was 
receiving from VA.  Rather, the drug screen was positive for 
cocaine, cannabinoids and benzodiazepine.  The assessment was 
chronic pain.  The examiner noted that he was not sure how 
much was real pain.  Given the fact that he was not taking 
his prescribed narcotics, was using illegal drugs, and had no 
significant MRI justification, he was suspended from 
receiving prescribed narcotics from VA.

In this case it is somewhat difficult to assess the full 
impact of the veteran's pain.  As noted the veteran has been 
receiving medical treatment for fibromyalgia which has been 
attributed to his cervical and lumbar spine disabilities.  
Moreover, his pain has been exaggerated on occasions.  
Regardless, while the veteran is competent to report pain, he 
has not identified any functional limitation that would 
warrant higher evaluations under the applicable schedular 
rating criteria.  The pain which the veteran described to 
examiners was, the Board finds, adequately and appropriately 
compensated at the levels assigned under the schedular 
provisions.  The examination reports show that there are no 
postural abnormalities, or fixed deformity.  VA examiners 
have also indicated that any discussion of DeLuca would be 
speculative.  The VA examiner in October 2007 commented that 
there was no loss of motion caused by pain, fatigue, weakness 
or lack of endurance on repetitive motion testing.  As the 
complaints and findings recorded during this period are 
consistent with not more than moderate limitation of motion, 
the Board does not find that higher evaluations are warranted 
during any period.  

It is further noted that there is no evidence of atrophy or 
neurological abnormalities due to the cervical and lumbar 
pathology.  Sensation is normal and signs of disuse are not 
described.  As such, despite the significant pain complained 
of, there is no basis for an increased schedular rating in 
excess of 20 percent for either the cervical or lumbar spinal 
disorders.


ORDER

Entitlement to service connection for arthritis is granted.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to a schedular rating in excess for cervical 
strain with degenerative disc disease is denied. 

A schedular rating of 20 percent for lumbar strain with 
degenerative disc disease prior to April 1997 is granted, 
subject to the provisions governing the award of monetary 
benefits.  

An increased schedular rating for lumbar strain with 
degenerative disc disease, in excess of 20 percent, from 
December 1996 is denied.


REMAND

The veteran's representative maintains that the veteran 
should be granted an extraschedular rating.  In that regard 
attention is addressed to the 2007 examination report that 
describes significant interference in employment due to the 
service connected disorders.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
In this case the RO has not, since the last examination, 
considered the extraschedular provisions, to include 
appropriate referral to the VA Central Office.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

As such, this matter must be addressed by the RO in the first 
instance.

In view of the foregoing, this issue is remanded for the 
following action:

The RO/AMC should undertake initial 
consideration of whether an 
extraschedular rating or Central Office 
referral is indicated in this case.  The 
adjudication should include consideration 
of the 2007 examination findings.  The 
arguments of the appellant's attorney 
should be considered in reaching the 
determination.

If the benefits sought are not granted, the appellant and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  The case should then be returned to the 
Board in accordance with applicable provisions as indicated.  
The Board intimates no opinion as to the ultimate outcome on 
this issue by the action taken herein. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


